Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26, 28-34 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 101645539 A).

    PNG
    media_image1.png
    484
    873
    media_image1.png
    Greyscale

Regarding claims 23, Zhao discloses in Figures 3 and 7, a planar antenna structure, comprising: 
at least one radiating aperture (1, see Fig. 3) adapted for a certain working frequency band; 
an electrically conducting surface structure that is constituted by at least one surface part and is surrounding at least one radiating aperture (1) and having a certain extension; 
at least one continuous groove that forms a slot in the surface structure, where each groove is defined by an at least virtual electric wall that is electrically connected to the surface structure and forms a continuous electromagnetic wall in the surface structure at the working frequency band such that propagation of surface waves via the at least one groove is reduced.
Regarding claim 24, as applied to claim 23, Zhao discloses in Figures, 
wherein each groove comprises at least one step in height, where each step in height at least initially is perpendicular to the extension at the step in height.
Regarding claims 25-26, as applied to claim 23, Zhao discloses in Figures 3 and 7, 
wherein each groove is formed in a dielectric material (see page 2, underline portion of translation attachment);
wherein each groove comprises metal-plated walls.
Regarding claims 28-30, as applied to claim 23, Zhao discloses in Figures 3 and 7
wherein each groove comprises a plurality of steps in height,
 where two adjacent steps in height have mutually perpendicular extension;
wherein each groove surrounds a plurality of radiating apertures;
wherein at least one groove is formed by protruding walls.
Regarding claim 31, Zhao discloses in Figure 3, an antenna structure, comprising:
a plurality of radiating apertures (array antenna 1, see page 3, underline portion of translation attachment) adapted for a certain working frequency band;
an electrically conducting surface structure that is constituted by least one surface part and is surrounding at least two of the radiating apertures (1), and having a certain extension,
at least one continuous groove that forms a slot in the surface structure, where each groove is defined by an at least virtual electric wall that is electrically connected to the surface structure and forms a continuous electromagnetic wall in the surface structure at the working frequency band such that propagation of surface waves via the at least one groove is reduced.
Regarding claim 32-34, as applied to claim 31, Zhao discloses in Figure 3, 
wherein each groove comprises at least one step in height, where each step in height at least initially is perpendicular to the extension at the step in height;
wherein each groove is formed in a dielectric material;
wherein each groove comprises metal-plated walls.
Regarding claim 36-38, as applied to claim 31, Zhao discloses in Figure 3,
wherein each groove comprises a plurality of steps in height, where two adjacent steps in height have mutually perpendicular extension;
wherein each groove surrounds a plurality of radiating apertures (array antenna 1);
wherein at least one groove is formed by protruding walls.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101645539 A) in view of Kim (US 2007/0273588).
Regarding claims 27 and 35, Zhao discloses every feature of claimed invention as expressly recited in claim 23 and 31, except for each groove comprising a plurality of via connections. However, such difference is not patentable merit. Via connections are well known in the art of antenna. One of such examples is the teaching of Kim, in Figure 1, a plurality of via connections (22). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the groove connections of Zhao with the connections being a plurality of via connections as taught by Kim to provide connections for groove. Therefore, to employ having the via connections to provide connecting for each groove would have been obvious to person skill in the art.
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Carson et al (US 6,462,710).
Regarding claims 39-42, Zhao discloses in Figure 3, an antenna mounting assembly adapted to receive an antenna arrangement, 
the antenna arrangement comprising at least one radiating aperture (1) adapted for a certain working frequency band, 
where the antenna mounting assembly comprises:
a surface structure that is constituted by at least one surface part and is adapted to surround the antenna arrangement when mounted, the surface structure having a certain extension;
wherein the surface structure comprises at least one continuous groove;
wherein the surface structure is electrically conducting;
wherein each groove forms a continuous electromagnetic wall at the working frequency band such that propagation of surface waves via the at least one groove is reduced;
wherein each groove comprises at least one step in height, where each step in height at least initially is perpendicular to the extension at the step in height;
wherein the at least one groove is formed by protruding walls.
Zhao is silent the antenna mounting assembly comprising a plurality of fastening means.
Carson discloses in Figure 7B, the antenna mounting assembly comprising a plurality of fastening means (500).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to include the fastening means of Carson in the antenna mounting assembly of Zhao to provide fastening for the antenna arrangement. Therefore, to employ having the fastening means as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845